In a consolidated action and proceeding, the action being brought to confirm an arbitrator’s award and, inter alia, to obtain a license as assistant principal, retroactive to 1972, and the proceeding being brought to vacate an arbitrator’s award, the appeal is from so much of a judgment of the Supreme Court, Kings County (Bronstein, J.), dated February 22,1980, as directed that plaintiff be granted said license retroactive to 1972 and be returned to work. Judgment reversed insofar as appealed from, on the law, without costs or disbursements, and the provisions directing that plaintiff be granted an assistant principal’s license retroactive to 1972 and be returned to work, are deleted. Those portions of the judgment appealed from, ordering that plaintiff be licensed as an assistant principal and that she be returned to work must be reversed. Since plaintiff’s discharge from service with the board of education had been finally adjudicated in Matter of Fogel v Commissioner of Educ. of State of N.Y. (76 AD2d 1010), the matter of *822plaintiff’s return to board service could not properly have been raised before Special Term (Schuylkill Fuel Corp. v Nieberg Realty Corp., 250 NY 304). Damiani, J.P., Lazer, Mangano and Gibbons, JJ., concur.